EXHIBIT 10.10.2

 

AMENDMENT NO. 1 TO THE
WASHINGTON GROUP INTERNATIONAL, INC.
EQUITY AND PERFORMANCE INCENTIVE PLAN

 

WHEREAS, Washington Group International, Inc. (the “Company”) has heretofore
established the Washington Group International, Inc. Equity and Performance
Incentive Plan (the “Plan”), for the benefit of its eligible employees and
directors; and

 

WHEREAS, the Board of Directors of the Company has the authority under Paragraph
19 of the Plan to amend the Plan, with certain amendments subject to approval of
the Company’s shareholders; and

 

WHEREAS, the Board of Directors desires to amend the Plan in order to increase
the performance units available for award under the Plan, subject to shareholder
approval;

 

NOW, THEREFORE, subject to shareholder approval at the Company’s 2003 annual
meeting of stockholders, the Plan shall be amended as follows:

 

1.

 

Paragraph 3(f) of the Plan is amended in its entirety to read as follows:

 

“(f)          Notwithstanding any other provision of this Plan to the contrary,
in no event shall any Participant in any calendar year receive an award of
Performance Shares or Performance Units having an aggregate maximum value as of
their respective Dates of Grant in excess of $2,000,000.”

 

2.

 

Except as amended herein, the Plan shall continue in full force and effect.

 

IN WITNESS, WHEREOF, the Board of Directors has caused this Amendment to be
executed by an officer of the Company duly authorized on this 9th day of
November, 2002.

 

 

WASHINGTON GROUP INTERNATIONAL, INC.

 

 

 

 

By:

/s/ Richard D. Parry

 

 

 

Richard D. Parry

 

 

Its:

Senior Vice President and General Counsel

 

 

--------------------------------------------------------------------------------